Citation Nr: 1607199	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  05-01 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability evaluation in excess of 20 percent for post-operative residuals of injury to the medial aspect of the left lower leg with nerve damage.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to April 1998. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Jurisdiction is currently with the RO in Pittsburg, Pennsylvania.

The Veteran requested a hearing before the Board in his July 2005 VA form 9, but subsequently withdrew the request in a February 2007 statement. 

In June 2007, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional records and afford the Veteran a VA medical examination.  The action specified in the June 2007 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran's post-operative residuals of injury to the medial aspect of the left lower leg are characterized by subjective complaints of pain, paresthesias, and numbness, with normal strength, reflexes, and sensation in the left lower extremity except for an area of absent sensation around his surgical scar, which most closely approximates mild incompletes paralysis of the posterior tibial nerve.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 20 percent for post-operative residuals of injury to the medial aspect of the left lower leg with nerve damage have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic Code 8525 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2015).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2015).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

As noted above, the Veteran is seeking a higher disability rating for post-operative residuals of injury to the medial aspect of the left lower leg, claimed as chronic left lower extremity myofascial inflammatory pain syndrome. 

Service treatment records show that in January 1991, the Veteran was seen for complaints of pain in his left medial lower leg after a metal-framed tent fell across his left leg while serving in Saudi Arabia.  An X-ray of the left lower leg taken in April 1991 disclosed no fracture, a normal tibia/fibula, and normal soft tissue.  However, the Veteran continued to complain of chronic pain in his left lower extremity.  

A Medical Evaluation Board (MEB) Summary in April 1997 shows that the Veteran sustained an injury to his left lower leg while in Saudi Arabia in 1991 when a tent frame fell on his left leg; that since that time, he has undergone extensive evaluation and treatment; that initially he was placed on nonsteroidal anti-inflammatory drugs, without relief; that physical therapy with ultrasound was unsuccessful; that casting six times was unavailing; that in 1993, he underwent a left posterior tibial tendon evaluation and left posterior tibial periosteal elevation and rasping; that he underwent evaluation at Wilford Hall Medical Center, including an MRI; that the claimant underwent evaluation at Louisiana State Medical Center Pain Clinic, which included injections which provided only temporary relief; that subsequent treatment at Wilford Hall Medical Center with a TENS unit, salsalate, and Elavil provided intermittent relief but his symptoms recurred; and that in March 1997, the claimant went to Willis-Knighton Pain Clinic for a trial of an inferential device, but is still experiencing significant sharp pain and swelling over the scar site.  Examination revealed a well-healed surgical scar over the left anterior tibial region; that the scar is hypersensitive over its upper aspect and hyposensitive over its lower aspect; that there was no edema, no skin color changes, and pain was increased with dorsiflexion of the left great toe.  Neurologic examination revealed that the claimant has a normal gait; that his reflexes were 2+ and symmetrical; and that he had a normal motor, sensory and reflex examination.  It was noted that X-rays of the left lower extremity in 1991, 1992, and 1995 were all negative; that a CT scan in 1994 revealed cutaneous and subdermal changes consistent with a scar, but was otherwise negative; that an MRI at Wilford Hall Medical Center was negative; and that the claimant had undergone treatment at the Wilford Hall Medical Center Pain Clinic and at the Louisiana State University Medical Center Pain Clinic.  The diagnosis was chronic left lower extremity myofascial inflammatory pain status-post exploratory surgery.  

A July 1997 Line of Duty determination found that the Veteran was on active duty in Saudi Arabia in January 1991 when the metal frame of a tent fell across his leg.  

A Medical Evaluation Board (MEB) Summary in November 1997 essentially reiterated the information contained in its earlier April 1997 Summary, while noting that since the earlier review, the Veteran had a neurology examination, with nerve conduction velocity studies, which were normal, and it was recommended that he be discharged from the Air Force for medical reasons and that he be evaluated for disability.  A Physical Evaluation Board (PEB) found the Veteran to be unfit for further duty due to chronic left lower extremity myofascial pain, which was evaluated as 10 percent disabling.  The Veteran was medically retired from the United States Air Force on April 15, 1998.  

Since his separation from service, the Veteran has continued to complain of pain and swelling in his left lower extremity.  He is service connected for the residuals of the injury to the medial aspect of his left lower leg, effective April 16, 1998, which are rated under Diagnostic Code 8525.  A separate 10 percent evaluation has been assigned for a tender and painful post-operative incisional scar, which the Veteran has not appealed.

Diagnostic Code 8525 provides that 10 percent rating is assignable for mild or moderate incomplete paralysis of the posterior tibial nerve and a 20 percent rating is assignable for severe incomplete paralysis of the posterior tibial nerve.  A 30 percent rating is assignable for complete paralysis of the posterior tibial nerve; plantar flexion lost, frank adduction of foot impossible, flexion and separation of toes abolished; no muscle in sole can move; in lesions of the nerve high in popliteal fossa, plantar flexion of foot is lost.  38 C.F.R. § 4.124a, Diagnostic Code 8525 (2015). 

The term "incomplete paralysis" in peripheral nerve injuries such as this indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis, whether due to the varied level of the nerve lesion or partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note under "Diseases of the Peripheral Nerves."  38 C.F.R. § 4.124(a). 

The Board observes that the words "mild", "moderate", and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015). 

VA outpatient treatment records reflect a history of chronic left leg pain, characterized as neuropathic.  The Veteran described this pain as shooting and reported that it is triggered by vibrations, such as from driving, or physical activity, such as running.  Beginning in September 2004, the Veteran has been followed by Palliative Care and treated with gabapentin and lamotrigine with improvement reported in the severity of his left lower extremity pain.  When the Veteran was first seen, he reported pain that averaged 2 out of 10, with the worst pain at 6/10 with occasional flares of 10/10 and the best as 1/10.  In November 2006, the last date for which there are records, the Veteran reported that his left leg pain now averages a 1/10, with 2/10 at its worst and 0/10 at its best.  

In a July 2004 Statement in Support of Claim, the Veteran complained of constant pain and swelling in his leg.  

An August 2004 motor nerve conduction study found mild slowing of the conduction velocity of the left peroneal and tibial nerves.  An October 2004 Neurology Notes records that the Veteran complained of localized medial lower calf pain in the left leg with no suggestion of neuropathic pain.  Light-touch, pinprick, vibration, and position sense were intact distally in all four extremities.  There was no extinction of simultaneous tactile stimuli.  There was no asymmetry of muscle bulk, and muscle tone was within normal limits.  No tremors or fasciculations were observed.  Strength was symmetric and full in-the lower extremities.  Muscle stretch reflexes were symmetric and within normal limits in the lower extremities (knee and ankle jerks).  Babinski sign was absent bilaterally.  There was no clonus.  The casual, tandem, toe, and heel-walk were all within normal limits.  The patient hopped well on each foot.  The examining neurologist concluded, "I see no evidence of tibial nerve paralysis, myelopathy, or neuropathy. 
I would suggest symptomatic Rx of leg pain, if indicated, with analgesics prn."  He noted that although certainly possible, the August 2004 EMG evidence of polyneuropathy was not convincing.  

In February 2015, the Veteran was afforded a VA Peripheral Nerve examination.  At that time, the Veteran reported a history of chronic pain in the left tibial region following a 1991 trauma to the left leg.  He underwent exploratory surgery to evaluate this chronic pain, which resulted in a residual scar that is currently stable and not painful, but that has caused nerve damage.  The Veteran also reported intermittent swelling for approximately three years after the trauma which has currently subsided.  He denied any continued medication or treatment.  The Veteran reported subjective symptoms of severe intermittent pain and paresthesias in the left lower extremity, as well as mild numbness.  

On examination, the Veteran had full muscle strength in the left lower extremity, without evidence of muscle atrophy.  Deep tendon reflexes were normal and sensation was intact to light touch in the lower extremity, except for an area approximately 9 x 9cm surrounding the Veteran's scar that was absent sensation.  No trophic changes were observed.  The Veteran's gait was normal and he did not use any assistive devices.  

The Veteran was diagnosed with a surgical scar with nerve damage to the medial aspect of the left lower leg.  The examiner explained that this nerve damage did not occur in a specific nerve pattern, but was rather an area of cutaneous nerve impairment.  She concluded that the Veteran's disability did not impact his ability to work.  

Based on the above evidence, the Board concludes that entitlement to a disability evaluation in excess of 20 percent for the Veteran's post-operative residuals of injury to the medial aspect of the left lower leg, with nerve damage is not warranted.  While the Veteran has reported subjective symptoms of pain and numbness, as well as a history of swelling, during the period on appeal, the objective medical evidence shows that the Veteran had normal muscle strength, reflexes, and sensation in the left lower extremity.  The Veteran's gait was normal and there is no evidence that the Veteran's disability has caused functional impairment or limitation of motion during the period on appeal.  The February 2015 VA examiner opined that the Veteran's disability would not interfere with occupational functioning.  The only pathology noted is an area of absent sensation surrounding the Veteran's surgical scar.  In light of symptoms that are predominantly subjective and sensory in nature, the Board finds that the Veteran's condition most closely approximates mild incomplete paralysis of the posterior tibial nerve.  See 38 C.F.R. § 4.124(a), Note under "Diseases of the Peripheral Nerves" (When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree).  

The Board notes that the February 2015 VA examiner explained that the Veteran's nerve damage did not occur in a specific nerve distribution, but rather is a localized cutaneous impairment.  Accordingly, the Board has considered whether rating the Veteran under a diagnostic code for a different peripheral nerve would result in a higher disability evaluation.  However, in light of the Board's conclusion that the Veteran's disability is best characterized as mild incomplete paralysis, no other diagnostic code would afford the Veteran a disability rating in excess of 20 percent.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520-8530.  

Additionally, even if the Board were to characterize the Veteran's left leg disability as "moderate" in nature, a disability evaluation could not be assigned under any peripheral nerve diagnostic code.  Id.  The only way a higher disability evaluation could be assigned is if the Board concluded that the Veteran's disability should be considered the equivalent of "severe" incomplete paralysis.  However, such a finding is not supported by the preponderance of the evidence.  While the Veteran told the February 2015 VA examiner that the pain in his left lower extremity is "severe", this report is not supported by either the objective evidence or other statements by the Veteran.  VA Palliative Care notes reflect that the Veteran consistently described an average pain level of 2/10 in his lower extremity, although he did report flare-ups of more severe pain that was 6/10 or even 10/10.  Furthermore, the record is significant for a lack of objective evidence of functional impairment related to the Veteran's disability.  Overall, the Veteran's left leg injury cannot reasonably be characterized as one causing "severe" impairment.

The Veteran has taken issue with VA's decision to rate his disability using a diagnostic code for rating disabilities affecting the peripheral nerves.  However, the record shows that there is no evidence of muscle injury associated with the claimant's service-connected post-operative residuals of injury to the medial aspect of the left lower leg and no compensable limitation of motion in any joint associated with the claimant's service-connected disability.  Further, there is no evidence that the Veteran has been diagnosed with any vascular or circulatory condition associated with his left leg injury.  Accordingly, the diagnostic codes for rating such disabilities are not applicable.  

The Veteran has suggested that he should be rated using 38 C.F.R. § 3.317.  However, the Board notes that 3.317 is not part of the Schedule for Rating Disabilities.  Rather 38 C.F.R. § 3.317 is provision of VA regulations that provides that VA will pay compensation to Persian Gulf veterans who have developed a disability due to undiagnosed illness and medically unexplained chronic multisymptom illness.  A qualifying chronic disability under this section is then rated using evaluation criteria for "a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar."  38 C.F.R. § 3.317(a)(5).  In this case, the Veteran has already been service connected on a direct basis for the residuals of his left leg injury- no one disputes that this injury occurred while the Veteran was serving on active duty.  His reported residual symptoms have been rated under Diagnostic Code 8525 because VA examiners such as the February 2015 VA examiner have concluded that the Veteran's symptoms are associated with nerve damage secondary to his left leg injury and because the Veteran's largely subjective complaints of pain and numbness most closely approximate a peripheral nerve condition.  

Finally, the Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology.  The Veteran's reported difficulties are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

For all the above reasons, entitlement to a disability evaluation in excess of 20 percent for post-operative residuals of injury to the medial aspect of the left lower leg, with nerve damage, is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to a disability evaluation in excess of 20 percent for post-operative residuals of injury to the medial aspect of the left lower leg with nerve damage is denied. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


